IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ANN FELDMAN AND KIM                    : No. 307 MAL 2016
MANUFACTURING COMPANY,                 :
STEWART HALL, L.P.,                    :
                                       : Petition for Allowance of Appeal from
                    Intervenors        : the Order of the Commonwealth Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
THE BOARD OF SUPERVISORS OF            :
EAST CALN TOWNSHIP,                    :
PROGRESSIVE HOUSING VENTURES,          :
LLC, J. LOEW AND ASSOCIATES, INC.,     :
AND BOROUGH COUNCIL OF THE             :
BOROUGH OF DOWNINGTOWN                 :
                                       :
                                       :
PETITION OF: ANN FELDMAN               :


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.